PER CURIAM.
The Petitioners have filed a Petition for Writ of Certiorari, seeking to prevent the disclosure of two Florida Department of Law Enforcement Investigative Reports.1 Having carefully reviewed the file and applicable caselaw, we conclude that the documents should not be disseminated and should remain confidential at this time. See § 119.011(3)(c)5.a., Fla. Stat. (2012); Jews for Jesus, Inc. v. Rapp, 997 So.2d 1098 (Fla.2008). The State does not oppose the Petition but is only concerned *921about any admissibility issue that may arise at trial. We do not address its concern because that is a matter for the trial court to decide at trial. Therefore, the Petition for Writ of Certiorari is granted and the July 27, 2012, order is quashed.
PETITION GRANTED; ORDER QUASHED.
ORFINGER, C.J., and SAWAYA and JACOBUS, JJ., concur.

. The Associated Press is a Respondent/Inter-venor.